Citation Nr: 1020438	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic costochondritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1953 to March 1959 
and from June 1959 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2010 at the above 
VARO; a transcript is of record.

The Veteran wrote in a September 2008 statement that he found 
the April 2005 questioning by a Decision Review Officer to be 
insulting and degrading.  The Board notes that this 
conference was part of a previous claim, and therefore it 
will not be considered as part of the current adjudication.  
The Veteran also indicated that he considered his June 2005 
examination to be inadequate.  This too was part of a 
previous claim, and therefore it will not be considered in 
the present adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  The law particularly required VA to obtain any 
relevant records held by any Federal department or agency, 
including any VA facility.  38 U.S.C.A. § 5103A(b)(3), 
(c)(3).

At the April 2010 hearing the Veteran testified that he has 
had ongoing treatment at the VA Medical Center (VAMC) in 
Nashville and that there have been changes to his medication 
regimen.  VA treatment records through February 2008 have 
been associated with the claims file.  Therefore, it is 
necessary to obtain the Veteran's updated VAMC treatment 
records before the claim can be decided on the merits.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. The RO should request a copy of the 
Veteran's treatment records from the Nashville 
VAMC from February 2008 to the present.

2.  Thereafter, the RO should readjudicate this 
claim in light of the evidence added to the 
record since the December 2008 statement of the 
case.  If any benefit sought on appeal remain 
denied, the appellant and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.






	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



